Citation Nr: 0424548	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  99-23 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
stomach disorder, claimed as secondary to service-connected 
residuals of a jaw fracture.

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1963 and from September 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri in May 1999 and December 2000.  The Board 
remanded this case back to the RO in July 2003.

The veteran's appeal also initially included the issue of 
entitlement to an increased evaluation for residuals of a jaw 
fracture.  However, he withdrew this claim during his April 
2000 RO hearing.

The reopened claim of entitlement to service connection for a 
stomach disorder, claimed as secondary to service-connected 
residuals of a jaw fracture, as well as the claim of 
entitlement to TDIU, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has notified the veteran of the type of evidence 
needed to substantiate his claim.

2.  The veteran's claim for service connection for a stomach 
disorder, claimed as secondary to service-connected residuals 
of a jaw fracture, was previously denied in an unappealed May 
1996 rating decision.

3.  Evidence received since the May 1996 rating decision is 
new and bears directly and substantially on the question of 
whether the veteran incurred a stomach disorder as a result 
of his service-connected residuals of a jaw fracture.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim for service connection for a stomach disorder, claimed 
as secondary to service-connected residuals of a jaw 
fracture.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7104, 7105 (West 
2002); 38 C.F.R. § 3.159 (2003); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation with regard to the 
matter on appeal but finds that, given the favorable action 
taken below,  no further assistance in developing the facts 
pertinent to this limited matter is required at this time.

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a) (2000), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As the veteran's current application was 
received by the RO prior to August 2001, this revision does 
not apply in the present case.  66 Fed. Reg. 45620-45630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.156(a)). 

In this case, the RO denied the veteran's claim for service 
connection for a gastrointestinal disorder, including a 
gallbladder condition and incontinence, in a May 1996 rating 
decision on the basis that there was no evidence linking such 
a disorder to either service or the veteran's service-
connected jaw disorder.  At that time, the claims file 
contained a May 1996 VA bones examination report with a 
notation of the veteran's complaints of indigestion and 
cramping, but this report included no definitive 
gastrointestinal diagnosis.  The veteran did not respond to 
the May 1996 rating decision after being notified of it in 
the same month.  Accordingly, the May 1996 rating decision is 
final under 38 U.S.C.A. § 7105(c).  The question for the 
Board now is whether new and material evidence has been 
received by the RO in support of the veteran's claim since 
the issuance of that decision.

In this regard, the Board notes that the veteran has been 
diagnosed with multiple gastrointestinal disorders since the 
May 1996 rating decision.  For example, an April 1999 VA 
gastrointestinal examination report contains a diagnosis of a 
history of a tiny hiatal hernia, spastic colon, and positive 
H-pylori with residuals.  The veteran has also been treated 
for gastroesophageal reflux disease, liver problems, and 
irritable bowel syndrome.  This evidence of current diagnoses 
bears materially and substantially on the question of whether 
the veteran incurred his claimed gastrointestinal disorder as 
a result of service or a service-connected disorder.  
Accordingly, the previously denied claim for service 
connection for this disorder should be reopened.

Overall, the veteran has submitted new and material evidence 
in regard to his previously denied claim for service 
connection for a stomach disorder, claimed as secondary to 
service-connected residuals of a jaw fracture.  This claim is 
reopened and, for reasons described in further detail below, 
is remanded back to the RO for further action.  To that 
extent only, the appeal is granted.


ORDER

The claim of entitlement to service connection for a stomach 
disorder, claimed as secondary to service-connected residuals 
of a jaw fracture, is reopened on the basis of new and 
material evidence; to that extent only, the appeal is 
granted.


REMAND

In the noted April 1999 VA gastrointestinal examination 
report, the examiner stated that the veteran had been on a 
"soft diet" because of his service-connected jaw disorder 
and indicated that, in regard to such a diet, there was no 
"documentation, which will cause a tiny hiatal hernia due to 
that problem."  This examiner, however, requested a further 
evaluation from a gastrointestinal specialist.  The report of 
this evaluation, from July 1999, indicates occult 
gastrointestinal bleeding, irritable bowel syndrome, and a 
history of an adenomatous gastric polyp.  However, the 
specialist provided no opinion as to whether these problems 
were related to the veteran's service-connected jaw disorder 
and resultant diet.  This question of etiology must therefore 
be further considered on examination.

Also, as requested in the Board's prior July 2003 remand, the 
RO contacted the Social Security Administration (SSA) for 
medical records upon which a prior decision had been based.  
In October 2003, the RO received a photocopy of the April 
2000 SSA decision but not the relevant medical records upon 
which that decision had been based.  Further efforts to 
obtain those records are therefore needed.

Regarding the claim of entitlement to TDIU, the Board 
observes that, to date, the veteran has not been examined for 
the purpose of determining whether his service-connected 
disabilities, including residuals of a jaw fracture (40 
percent) and residuals of a nasal fracture (zero percent) 
render him unemployable.  Such an examination must be 
conducted prior to an adjudication of this claim.  The Board 
would also point out that a decision on the TDIU claim must 
be deferred in any event because of the need for further 
development on the veteran's service connection claim.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (regarding 
"inextricably intertwined" issues).   

Accordingly, this case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claims.  The letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

2.  The Social Security Administration 
should be contacted so as to obtain the 
medical records upon which the April 2000 
decision was predicated.  All obtained 
records must be added to the claims file.  
If the search for such records has 
negative results, documentation to that 
effect must be added to the claims file.

3.  The veteran should then be afforded a 
VA general medical examination addressing 
the nature and etiology of his claimed 
stomach disorder and the effect of his 
service-connected disabilities on his 
employability.  The examiner should 
review the veteran's claims file in 
conjunction with the examination.  Based 
on the claims file review and the 
examination results, the examiner should 
provide an opinion as to whether a 
current gastrointestinal disorder is at 
least as likely as not (e.g., a 50 
percent or greater probability) related 
to either service or the veteran's 
service-connected jaw fracture.  The 
examiner should also comment on whether 
the veteran's service-connected residuals 
of a jaw fracture and a nasal fracture 
render him unable to obtain and retain 
substantially gainful employment.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in a 
typewritten report.

4.  Then, after ensuring that all 
necessary development has been completed, 
the veteran's claims of entitlement to 
service connection for a stomach 
disorder, claimed as secondary to 
service-connected residuals of a jaw 
fracture, and entitlement to TDIU should 
be readjudicated.  If the determination 
of one or both of these claims remains 
unfavorable to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case (with 
the provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2003) included) and be afforded a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.  

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



